Citation Nr: 1751054	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The appellant and her niece

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to March 1953.  He died in January 2011, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the appellant submitted additional evidence for which there is an automatic waiver of initial agency of original jurisdiction (AOJ) consideration.

The Board requested advisory medical opinions from the Veterans Health Administration (VHA) in July 2015.  The appellant and her representative were sent a copy of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  In September 2015, the appellant's representative submitted responsive argument.  During the following month, the appellant indicated that she had no further argument or evidence to submit and requested that the Board immediately proceed with adjudication of the appeal.

In a November 2015 decision, the Board denied the claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the claim to the Board.  In December 2016, the appellant and her representative submitted the medical evidence that was the subject of the Joint Motion; there is an automatic waiver of initial AOJ consideration of that evidence.  See also November 2016 90-day letter (explaining automatic waiver provisions for cases with substantive appeal filed on or after February 2, 2013).

The Board requested another advisory medical opinion from the VHA in April 2017.  The appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  In August 2017, the appellant's representative submitted responsive argument, and the appellant requested that the Board immediately proceed with adjudication of the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in January 2011 and that the immediate cause of death was carcinoma of the lung.  No contributory cause of death was listed.

2.  The most probative evidence shows that the cause of the Veteran's death was renal cell carcinoma metastatic to the liver.  This evidence also shows that he had primary lung carcinoma.

3.  At the time of the Veteran's death, service connection was established for the following disabilities: posttraumatic stress disorder (PTSD) (50 percent disabling); hearing loss (40 percent disabling); a left lower extremity cold weather injury (20 percent disabling); a right lower extremity cold weather injury (20 percent disabling); tinnitus (10 percent disabling); and a postoperative scar (0 percent disabling).

4.  The cause of the Veteran's death did not manifest in service or for many years thereafter and is not otherwise related to service, including asbestos exposure, or a service-connected disability.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining post-service treatment records.  In response to the Board's 90-day letter following the return of the case from the Court, the appellant submitted the hospice records that were the subject of the Joint Motion.  She has not otherwise identified any outstanding records pertinent to the claim decided herein.  Therefore, all identified and available post-service medical records have been obtained in relation to this claim.

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause and must be shown to have contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.   Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.  For DIC claims, this means that service connection for the cause of death on a secondary basis can be established if it shown that the disorder was proximately due to, the result of, or aggravated by a service-connected condition.

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims.  See VA Adjudication Procedure Manual (M21-1), IV.ii.2.C.2; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See M21-1, IV.ii.2.C.2.  It should be noted that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.

The appellant has contended that the Veteran's death was related to a combination of his in-service asbestos exposure and his smoking.  She believes that he was exposed to asbestos during his service with the United States Army from insulation while aboard transport ships for his duty assignment to Korea and while stationed in barracks.  See April 2006 Veteran's claim and November 2006, August 2007, December 2007, and June 2009 written statements (Veteran's reports during his lifetime); October 2011 appellant written statement; June 2013 substantive appeal; April 2015 Bd. Hrg. Tr. at 11-14.
 
The appellant has also contended that the Veteran's service-connected PTSD was a contributing cause of his death.  Specifically, she believes that his anxiety from the PTSD caused or aggravated his smoking, which led to his cause of death from lung cancer.  Both the appellant and the Veteran indicated that smoking was a way for him to self-medicate the PTSD.  See, e.g., July 2008 Veteran's written statement; June 2013 substantive appeal; Bd. Hrg. Tr. at 6.

The Veteran's death certificate shows that he died in January 2011 and that the immediate cause of death was carcinoma of the lung (lung cancer).  No contributory cause of death was listed.  The parties agreed in the Joint Motion that the records from the Veteran's hospice care may be of significance because the diagnosis at the time of his hospital admittance and discharge in December 2010 was renal cell carcinoma, whereas the cause of death identified on the death certificate was carcinoma of the lung.

At the time of the Veteran's death, service connection was established for the following disabilities: PTSD (50 percent disabling); hearing loss (40 percent disabling); a left lower extremity cold weather injury (20 percent disabling); a right lower extremity cold weather injury (20 percent disabling); tinnitus (10 percent disabling); and a postoperative scar (0 percent disabling), for a combined evaluation of 80 percent.  In addition, the Veteran had been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from November 16, 2009, based on PTSD and hearing loss.  The record does not suggest, and the appellant does not contend, that the Veteran's service-connected disabilities other than PTSD were principal or contributory causes of death.

However, the record does raise the question of whether the Veteran's principal cause of death was carcinoma of the lung or renal cell carcinoma based on the additional medical records received after the prior Board decision.  The record, as discussed in greater detail below, shows that the Veteran had both disorders prior to his death.  The July 2017 VHA oncologist determined that it was more likely than not that the Veteran's renal cell carcinoma was the principal cause of his death.  In so finding, the oncologist explained that the medical evidence suggested that, at the time of the November 2009 renal cell carcinoma diagnosis, the Veteran already had advanced disease (at least stage III, but possibly stage IV cancer) based on the noted, probably metastatic liver lesion on the CT scan.  The oncologist explained that the Veteran had an initial diagnosis of lung cancer in 1996 that was surgically treated, then recurrent lung cancer with small lung lesions that were wedged out in March 2010, and that the CT chest results did not show mediastinal adenopathy, suggesting that both times, the Veteran had early stage primary lung carcinoma.  Based on those findings, the oncologist concluded that the Veteran's death was due to the more advanced renal cancer, with liver metastasis also contributing to his demise.

The Board finds that the July 2017 VHA oncologist's opinion is highly probative on this question, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Significantly, the opinion is consistent with the opinion of Dr. T.C., a doctor who treated the Veteran during his hospitalization immediately prior to his transfer to hospice care.  In a February 2011 written statement, Dr. T.C. requested that the funeral home change the primary cause of death on the death certificate to metastatic renal cell carcinoma.  See also, e.g., March 2010 Dr. M.B. private treatment record (assessment that it was very reasonable and more likely than not that Veteran had renal cell carcinoma metastatic to liver); November 2010 Dr. T.C private hospital admission report; November 2010 private hospital physician progress note (report that doctor spoke with family at great length regarding prognosis and dire state of patient and they expressed interest in hospice; assessment included metastatic renal cancer per Dr. M.B. and chronic obstructive pulmonary disease (COPD), among other things, without mention of lung cancer).

In summary, the most probative evidence (including consideration of the lay statements as discussed in detail later in this decision) shows that the principal cause of death was renal cell carcinoma metastatic to the liver.  As such, the Board's focus will be whether that disorder was related to the Veteran's service or his service-connected PTSD.  The most probative evidence also shows that the Veteran had primary lung carcinoma, rather than lung cancer that metastasized from the primary renal cell carcinoma; that disorder will also be discussed, to the extent that it could potentially be considered a contributing cause of death, given the appellant's original contentions in this regard.

Initially, the Board finds that the Veteran's renal cell carcinoma and lung cancer did not manifest in service or for many years thereafter.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of renal cell carcinoma, another kidney disease, lung cancer, or another lung disease.  In fact, the Veteran's relevant body systems were found to be normal at the time of the February 1951 enlistment and March 1953 separation examinations.  See also, e.g., April 1953 and June 1986 VA general medical examination reports.  

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had a malignant tumor in the lungs or kidneys during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that either disorder manifested to a compensable degree within one year of the Veteran's military service.  The appellant has not contended otherwise, and the Veteran did not contend otherwise during his lifetime.  See, e.g., March 1953 original compensation claim (Veteran claim for service connection for hernia and frozen feet); April 2006 claim (Veteran first claim for asbestos-related lung cancer).

In addition to the lack of evidence showing that the renal cell carcinoma and lung cancer manifested during service or within close proximity thereto, the weight of the evidence of record does not relate the disorders to the Veteran's military service.

Regarding in-service asbestos exposure, the Veteran's DD 214 shows that his military occupational specialty (MOS) was infantry first sergeant and that he received the Korean Service Medal with two bronze service stars.  VA has acknowledged that the Veteran was at least minimally exposed to asbestos from insulation while aboard the transport ships and while stationed in the barracks for his duty assignment in Korea.  See April 2013 statement of the case and November 2015 Board decision.

Regarding the Veteran's smoking history, in contrast to the appellant's hearing testimony that the Veteran stopped smoking at most one year after service (1953/1954), the post-service treatment records routinely describe a history of him smoking at least a pack and a half a day from the time of service in the early 1950s until the mid-1980s or mid-1990s.  See, e.g., February 2007 VA examination report (timeframe reported by Veteran suggests that he started smoking before service); April 2008 Dr. H.J. private medical opinion; July 2009 VA treatment record; February 2010 Dr. M.B. private medical opinion; March 2010 Dr. M.B. private consultation report; November 2010 private hospital admission report.  In a July 2008 written statement, the Veteran admitted that he had been a "chronic smoker" in the past.  See also November 2006 written statement (Veteran reported working for a tobacco company for a year prior to service).  Based on the foregoing, including the Veteran's own reports, the weight of the evidence shows that he had a significant smoking history for many years after service.

The post-service evidence shows that a June 1986 chest x-ray on a VA examination first revealed a few scattered fibrotic areas in the lungs, but no active infiltrates or pleural fluid.  The post-service evidence also shows that the Veteran had developed a right upper lobe adenocarcinoma by July 1996 that was surgically removed.
A September 2006 VA treatment record shows an assessment of renal insufficiency most likely due to chronic NSAID use for arthritis pain associated with the Veteran's nonservice-connected low back condition.

In November 2009, the Veteran's lung cancer returned.  There are numerous VA and private x-ray reports and biopsies for the lungs dated in 2009 and 2010 in the claims folder that show lung cancer and COPD.  The Veteran was also found to have renal cell carcinoma and findings involving the liver suspicious for metastatic disease.  See, e.g., November 2009 private operative reports; November 2009 and March 2010 private surgical pathology reports; March 2010 private PET/CT fusion study.  The March 2010 surgical pathology report shows that the final pathologic diagnosis was adenocarcinoma; a pulmonary primary is most likely, with additional studies pending to rule out a metastasis of the renal cell lesion.  In a March 9, 2010, addendum following immuno stains for the renal cell and lung markers, it was noted that the staining pattern confirmed that the lesion was consistent with a pulmonary primary and ruled out a metastasis of the renal primary.

Following a March 2010 office visit after the above testing, Dr. M.B. determined that it was very reasonable and more likely than not that the Veteran had renal cell carcinoma metastatic to the liver.

There are multiple medical opinions that discuss the possible etiology of the renal cell carcinoma.  The Veteran and the appellant submitted written statements from Dr. C.B., a private urologist, in support of their respective claims.  In a February 2010 written statement, Dr. C.B. noted that the Veteran was seen for a follow-up of the November 2009 left nephroureterectomy, presenting as a renal mass with microhematuria.  Dr. C.B. indicated that the pathology did return renal cell carcinoma with no epithelial involvement and no suggestion of transitional cell carcinoma.  He also indicated that literature review and discussion following the tumor board showed no associated increased risk of renal cell adenocarcinoma with smoking history.  He further indicated that the final pathology report returned classic renal cell carcinoma with no associated smoking risk or elevated tumor risk from smoking for this tissue type on the pathology report.  The Veteran submitted this opinion during the course of his lung cancer claim to support his contention that his cancer was not due to smoking; however, the opinion does not otherwise relate the cancer to service, and it pre-dates the March 2010 testing discussed above. 

In a December 2010 written statement, Dr. C.B. noted that the Veteran had metastatic renal cell carcinoma, including liver and lung involvement, since his past history of bladder cancer and lung cancer on documented resection.  Dr. C.B. stated that there was no clear relationship here between the past asbestosis-induced lung cancer history and the current presentation with metastatic renal cell carcinoma with new lung involvement (commonly related to industrial chemical exposure according to the epidemiology literature).  In an April 2015 written statement, Dr. C.B. opined that environmental exposure, including asbestos during service, contributed to the development of the Veteran's cancer without further explanation.

The Board acknowledges these opinions; however, the opinions are inadequate because it is unclear if Dr. C.B. considered the complete history of the development of the disorders in providing them.  For example, the results of the testing discussed above show that there was primary lung cancer, rather than metastasis of the renal primary to the lung after further testing, and it is unclear if Dr. C.B. was provided with the information as to the accurate nature of the Veteran's asbestos exposure (i.e., at least minimally exposed, as opposed to an MOS that had a high level of exposure, such as working in a boiler room or as a pipe fitter).  In addition, the April 2015 opinion does not contain supporting rationale for the conclusion.  Based on the foregoing, the Board affords limited probative value to these opinions on the question of etiology.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value) and Nieves-Rodriguez v. Peake, supra.

On the other hand, in the November 2010 admission report, Dr. T.C. noted that the Veteran had been regularly followed for a diagnosis of metastatic renal cell carcinoma, as well as a history of bladder cancer and lung cancer.  He indicated that the Veteran's history was a testament to tobacco-induced malignancies.  

In addition, the Board requested an additional medical opinion to have an examiner address the diagnosis of renal cell carcinoma in light of the additional medical evidence received.  The July 2017 VHA oncologist determined that it was less likely than not that the Veteran's renal cell carcinoma manifested in or was otherwise related to his military service, including asbestos exposure.  In so finding, the oncologist explained that, as a passenger on a transport ship with asbestos, the Veteran most likely had minimal exposure to asbestos and that there was no study showing a co-relation between exposure to asbestos and increased risk for renal cell carcinoma.

In reading the July 2017 opinion as a whole and in the context of the evidence of record (including Dr. T.C.'s report), the Board finds that the VHA oncologist's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Moreover, Dr. T.C.'s determination that the Veteran's cancers were due to a factor other than asbestos exposure and the VHA opinion based on a minimal level of asbestos exposure are consistent with the most probative medical opinions for the etiology of the lung cancer, discussed in detail below, inasmuch as the lung cancer opinions essentially show that the level of in-service asbestos exposure was not enough to be a medically significant factor in the development of the lung cancer, including consideration of the lack of radiographic evidence of asbestos-related disease.  See April 2013 and January 2014 VA opinions and August 2015 VHA pulmonologist opinion.

There are also multiple medical opinions that discuss the possible etiology of the lung cancer.  Regarding the evidence of record in support of the claim, the appellant submitted medical treatise evidence in December 2013 indicating that, if a person both smokes and has been exposed to asbestos, that person has a much greater chance of developing lung cancer than does someone who smokes but has not been exposed to asbestos.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  

The December 2010 and April 2015 written statements from Dr. C.B. are of limited probative value for the lung cancer as well, for the reasons discussed above.  The December 2010 opinion does not contain supporting rationale for the conclusion that the Veteran had a past asbestosis-induced lung cancer history, but in any event, Dr. C.B. also found that there was no clear relationship between that diagnosis and the new lung involvement at the time of the opinion.

In a January 2013 written statement, Dr. L.L. indicated that the Veteran was exposed to asbestos while on a military vessel during the Korean War and stated that asbestos may have contributed to his development of lung cancer; however, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).

In a January 2013 written statement, Dr. T.D. indicated that the Veteran had a history of asbestosis and subsequently developed lung cancer.  Dr. T.D. determined that the Veteran's lung cancer was more likely than not related to the asbestosis.  The Board affords limited probative value to this opinion because it does not contain supporting rationale for the conclusion.

Finally, with regard to favorable evidence on the question of etiology, after a review of the claims folder, a September 2011 VA examiner opined that the combination of the Veteran's smoking and asbestos exposure were the most likely causes of his lung carcinoma that subsequently developed.  Similarly, the appellant provided a February 2010 written statement from Dr. H.J., in which he noted that the Veteran had recently developed a recurrence in the interlobar fissures on the right and was scheduled for surgical resection.  He also noted that the Veteran had a history of heavy asbestos exposure during his service in the Army.  Dr. H.J. determined that the Veteran's asbestos exposure, along with his cigarette exposure, significantly increased the risk of his developing carcinoma of the lung, and that there was a greater than 50 percent chance of a causable relationship.  These opinions, when considered in conjunction with the medical treatise evidence cited above, provide some evidence in support of the appellant's claim.  

On the other hand, in the November 2010 admission report, Dr. T.C. indicated that the Veteran's history was a testament to tobacco-induced malignancies.

In addition, the April 2013 VA examiner determined that, although asbestos exposure during service was conceded, the Veteran's lung cancer was not related to asbestos exposure during military service.  It was noted that the Veteran's particular form of lung cancer was not attributable to asbestos exposure.  There was no radiographic evidence of asbestos exposure.  The Veteran's chest radiograph did not show changes consistent with asbestos exposure, asbestosis, or asbestos-related pleural disease.  The pathology report of the resected lung tumor also made no mention of asbestos fibers or asbestos bodies.  However, the chest radiograph did show smoking-related lung disease.  The examiner determined that smoking was a much more likely cause of the Veteran's lung cancer. 

Moreover, the January 2014 VA examiner determined that the Veteran's lung cancer was less likely as not caused or aggravated by his conceded minimal asbestos exposure.  The examiner observed that there was no evidence in the record of pleural plaques or interstitial lung disease.  It was also noted that being a passenger on a ship with asbestos was unlikely to result in lung cancer.  None of the biopsies of lung scans revealed asbestos-related lung disease.  The Veteran did not work in an occupation of a person who would develop asbestos-related lung cancer.  The examiner also noted that the favorable private opinions did not provide any rationale for their opinions.  

The Board requested an additional medical opinion to have an examiner address the conflicting evidence of record as to the etiology of the lung cancer.  The August 2015 VHA pulmonologist provided a diagnosis of smoking-related COPD, emphysema, lung cancer, and multiple PET positive liver lesions suspected to represent metastatic cancer which could also have contributed to more respiratory problems.  The VHA pulmonologist indicated that those diagnoses were supported by CT scans and laboratory testing and that, based on the testing, there was no compelling evidence to suggest the presence of any significant asbestos-related pleural disease or pulmonary fibrosis related to asbestosis (specifically, no obvious pleural plaques, no significant pulmonary fibrosis, and no asbestos fiber or bodies in the reported surgical lung biopsy studies).  Moreover, the VHA pulmonologist explained that, although the level of the Veteran's asbestos exposure was very hard to quantify, based on his reported asbestos history, the level of asbestos exposure could very likely be similar to that of an ambient asbestos exposure level by many civilians who lived and resided in similar environments from the same period.  He further explained that, because the Veteran did not have work exposure in known high asbestos level occupations, it was hard to support the claim that his level of asbestos exposure actually contributed significantly to his lung cancer risk.  The VHA pulmonologist concluded that the Veteran's lung diseases were unlikely to have resulted from his military service.  More specifically, he stated that the Veteran's lung cancer and COPD were unlikely to have resulted from the claimed asbestos exposure as a result of his military service.  

The Board finds these medical opinions to have significant probative value, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The opinions are also supported by the post-service medical records and specifically reference the lack of radiographic evidence of asbestos-related disease in the record.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's renal cell carcinoma, the primary cause of death, was due to his in-service asbestos exposure.  The Board also finds that the weight of the evidence is against a finding that Veteran's lung cancer was due to his in-service asbestos exposure, to the extent that it could be considered a contributory cause of death.  

In addition, there is evidence of record that suggests that the Veteran's cancers could have been due to his smoking history, as discussed above.  As such, the Board now turns to the appellant's contention that the Veteran's PTSD was related to his cause of death because it caused or aggravated his smoking.

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  The term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  Service connection is not precluded, however, where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than a veteran's use of tobacco products during service.  38 C.F.R. § 3.300(b)(1).

VA's Office of General Counsel has explained that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service.  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  That opinion further held that VA adjudicators must resolve: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  VAOPGCPREC 6-2003 (October 28, 2003); see also M21-1, IV.ii.2.K.4.

On review, the weight of the evidence of record does not relate the renal cell carcinoma and lung cancer to the Veteran's service-connected PTSD.  The evidence does not show that his PTSD caused or aggravated his renal cell carcinoma or lung cancer by way of smoking.

In a February 2014 opinion, a VA psychologist determined that it was less likely as not that the symptoms from the Veteran's service-connected PTSD caused or aggravated his smoking habit beyond its normal progression.  The examiner reviewed the evidence of record and found no evidence of a link between the Veteran's PTSD and his smoking habit.  There was no formal diagnosis of a nicotine use disorder.  There was also no medical opinion that the Veteran's lung cancer had its etiology through the Veteran's service-connected PTSD. 

In addition, a September 2011 VA examiner stated that smoking and PTSD are correlated; however, he explained that this did not imply that PTSD causes smoking.  As an example, the examiner noted that smokers carry matches; therefore, most people with lung cancer would also be found to be carrying matches, but that did not mean that matches cause cancer.  The examiner indicated that, if the Veteran chose to smoke to deal with his PTSD, that did not mean that PTSD caused his cancer, and PTSD, smoking, and lung cancer were not linked in a cause-and-effect relationship, even though they may be correlated.  The examiner further indicated that PTSD did not increase the risk of lung cancer.

The Board requested an additional medical opinion from a VHA psychiatrist.  The psychiatrist concluded that the Veteran's service-connected PTSD did not cause or aggravate his lung cancer.  In addition, he indicated that the Veteran's PTSD did not immediately cause the Veteran's death, did not contribute substantially or materially to his death, did not combine with another disorder to cause his death, and did not aide or lend assistance to his death.  The psychiatrist also found that symptoms from the Veteran's PTSD did not cause the Veteran to use tobacco products after service.  He reasoned that it appeared likely that the Veteran began smoking cigarettes prior to his military career.  It was noted he had a job with a tobacco company prior to service.  It was also noted that, in the medical evidence of record, he was described as having a 35-year history of smoking, having stopped in 1985, placing the onset of tobacco use at approximately 1950, which was prior to service.  It was further noted that tobacco dependence is caused by using tobacco products; it is not caused by some other condition.  The psychiatrist observed that there were no post-service medical records prior to 1986 during the time the Veteran was an active smoker.  He also observed that, if the Veteran stopped smoking in 1985, but first experienced PTSD symptoms severe enough to seek treatment in 2006, it would appear that his PTSD symptoms were not related to his smoking.  There was nothing in the available records to suggest to the psychiatrist that the Veteran's PTSD contributed to his smoking habit.  The psychiatrist also remarked that, while cigarette smoking may be associated with symptoms of irritability and anxiety, both components of PTSD, the cause of tobacco-related anxiety and irritability is the medical effects of tobacco-derived nicotine or the withdrawal symptoms that trigger the next cigarette.  

The Board finds this medical opinion to have significant probative value, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez, supra.  Moreover, there is no contrary medical opinion of record.  The Board also notes that these findings, while obtained while the record indicated that the principal cause of death was carcinoma of the lung, are equally applicable to the renal cell carcinoma diagnosis, given the laws related to service connection for disability or death attributable to use of tobacco products outlined above and the findings as to the nature of the Veteran's smoking habit in this case.

The Board notes that the Veteran was and the appellant is competent to report observable symptomatology and events, such as when he began smoking cigarettes, the nature of his asbestos exposure, and his PTSD-related symptoms.  However, the questions of which cancer was the primary cause of death and whether the primary cause of death was related to in-service asbestos exposure and/or PTSD are related to an internal medical process which extends beyond an immediately cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (stating that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, even assuming that the Veteran was and the appellant is competent to opine on these medical matters, the Board finds that the related medical opinions as discussed above are more probative, as they were provided by medical professionals with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The VA and VHA examiners also reviewed pertinent evidence and considered the Veteran and appellant's own reported history and lay statements.

Based on the foregoing, the Board concludes that the requirements for service connection for the cause of the Veteran's death have not been met.  While the Board is sympathetic, the weight of the evidence is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


